Citation Nr: 1446618	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to January 12, 2010, for arthritis of the right knee.

2. Entitlement to an evaluation in excess of 30 percent as of March 1, 2011, for residuals of a total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The Veteran has submitted handwritten correspondence indicating that he desires to apply for a clothing allowance in relation to his service-connected right knee disability (see May 2007 statement), as well as seek service connection for deep vein thrombosis and a bilateral hip disability, both as secondary to his service-connected right knee disability (see, e.g., September 2014 statement).  These claims have not yet been adjudicated by the AOJ in the first instance and, therefore, are not within the Board's jurisdiction.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to January 12, 2010, the Veteran's right knee disability was manifested by subjective complaints of pain and instability with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings.  There is no objective evidence of instability or subluxation of the right knee.

2. As of March 1, 2011, the Veteran's right knee disability was manifested by subjective complaints of pain. There is no objective evidence of compensable limitation of flexion or extension, instability or subluxation of the right knee or chronic residuals of total right knee replacement resulting in "severe" painful motion or weakness of the right knee.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for arthritis of the right knee prior to January 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 and 5261 (2014).

2. The criteria for an evaluation in excess of 30 percent for residuals of a right total knee arthroplasty as of March 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5257, 5260 and 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through an April 2007 notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased evaluation and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been provided VA examinations to address the severity of is right knee disability in May 2007, August 2009 and January 2012.  These examinations are adequate for the purposes of the instant appeal as they involved a review of the Veteran's entire claims file and physical examination of the Veteran, and provide a discussion of pertinent symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was remanded in December 2011 for additional development.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee disability has been evaluated as 10 percent disabling prior to January 12, 2010, and 30 percent disabling as of March 1, 2011.  By way of history, the Veteran underwent a total knee replacement in January 2010.  See Overland Park Regional Medical Center operative report.  Prior to this surgery, the Veteran's disability was rated under Diagnostic Code 5010-5259, evaluating based on symptomatic removal of the semilunar cartilage of the right knee.  Also potentially applicable to both stages of the appeal are Diagnostic Codes 5257, pertaining to subluxation and/or instability of the knee, and 5260 and 5261, pertaining to limitation of flexion and extension of the leg, respectively.

As of the January 2012 knee replacement surgery, the Veteran's right knee disability has been evaluated under Diagnostic Code 5055, pertaining to prosthetic replacement of the knee joint.  For the sake of clarity, the Board will discuss the legal and regulatory criteria pertaining to the Veteran's appeal before discussing the staged ratings separately below.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5259 warrants a maximum 10 percent evaluation for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R.          § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, Diagnostic Code 5055, applicable after the January 2010 total right knee replacement surgery, provides for a 100 percent evaluation for one year following implanatation of prosthesis.  Afterwards, a 60 percent evaluation is warranted with chronic residuals resulting in severe painful motion or weakness in the affected extremity.  A minimum 30 percent evaluation is to be assigned following knee replacement surgery.  With intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II (2014).


A.	Prior to January 12, 2010

Prior to January 12, 2010, the Veteran's right knee disability has been assigned a 10 percent evaluation based on a previous menisectomy of the right knee cartilage.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right knee disability at any point during the period prior to January 12, 2010.  The Veteran's right knee disability was manifested during this stage of the appeal by subjective complaints of pain with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings.

Turning to the record, a May 2007 VA examination report notes the Veteran reported intermittent but frequent use of a brace for walking, and being limited to walking one-quarter mile due to his knee disability.  His subjective symptomatology included giving way, instability, stiffness and swelling and severe flare-ups every two to three weeks.  Physical examination revealed the Veteran demonstrated full extension of the right leg to zero degrees and flexion to 105 degrees, without additional loss in range of motion due to pain, fatigue, weakness or incoordination.  See DeLuca, supra.  The objective findings included in the examination report specifically note there was no instability of the right knee.

At an August 2009 VA examination, the Veteran reported swelling and pain rated 7/10 to 8/10, and wearing a brace daily with lateral and medial metal stays (though he was not wearing the brace at the time of the examination).  The Veteran also reported that he was unable to walk more than a few minutes, bowl or mow a lawn with a push mower.  Oh physical examination, the Veteran walked with an antalgic gait and a very slight limp.  Flexion of the right knee was limited by pain to 110 degrees with full extension to zero degrees.  There was no further decrease with repetitive motion.  Examination of the right knee joint for stability was not possible because of his resistance to pain.

Other records generated during this period include a VA orthopedic record dated May 2007 and private treatment records dated November and December 2009, each which notes the Veteran exhibited full range of motion of the right knee.  In addition, the November 2009 private treatment record notes occasional swelling of the right knee with no locking or giving way.

The Board finds that an evaluation in excess of 10 percent is not warranted at any point prior to January 12, 2010.  Despite the Veteran's subjective complaints, there is no objective evidence of compensable limitation of motion or instability shown during this period.  The Board acknowledges the Veteran subjective reports of pain throughout his range of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to a compensable level of flexion or extension as discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent based on limitation of motion of the right knee.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee disability prior to January 12, 2010, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. 	As of March 1, 2011

As of March 1, 2011, the Veteran's right knee disability has been assigned a 30 percent evaluation.  For the reasons discussed below, the Board finds that an initial evaluation greater than 30 percent is not warranted for the Veteran's right knee disability at any point during this stage of the Veteran's appeal.  In this regard, the Veteran's right knee disability is manifested by subjective complaints of severe pain and difficulty walking, with objective evidence of some limitation of motion with pain.  There is no objective evidence of severe residuals of total knee replacement surgery, severe limitation of motion or instability of the right knee.

For example, a March 2011 physical therapy note indicates the Veteran subjectively rated his right knee pain as 4/10, and reported wearing a wrap-around knee brace.  He ambulated into the clinic under his own power with an antalgic gait and no assistive device.  Range of motion of the right knee was 115 degrees of flexion and full extension to zero degrees.  An April 2012 VA treatment record notes the Veteran reported he walks approximately three miles while lifting ten-pound weights with his arms while he walks.  Finally, a February 2013 VA treatment record notes the Veteran's knee joint replacement was stable.  His gait was stable with no unusual pattern, and the Veteran denied any current complaints with regards to his knee.

The report of a January 2012 VA examination notes the Veteran reported taking hydrocodone as needed approximately one or two times per month for his right knee pain.  He had no physical therapy since March 2011, walks 2.5 miles three days per week, and reported some difficulty using a stationary bike due to range of motion in the knee.  Range of motion testing revealed flexion limited to 105 degrees of motion with full extension to zero degrees.  There was no additional loss of motion due to repetitive testing.  Strength of the right knee was rated 4/5 on flexion and 5/5 on extension, and all joint stability tests were normal 

Based on the evidence described above, the Board finds that an evaluation greater than 30 percent is not warranted as of March 1, 2011, for his service-connected right knee disability under Diagnostic Codes 5257, 5260 and/or 5261.  There is no objective evidence to indicate he suffered from limitation of motion and/or instability of such severity to warrant an increased evaluation.  While the Veteran did exhibit reduced flexion of the right knee, such limitation, itself, does not warrant an evaluation greater than 30 percent.  Further, as noted above, there is no objective evidence of instability of the right knee.

The Board has also considered whether an increased evaluation is warranted based on residuals of total right knee replacement under Diagnostic Code 5055.  However, while the Veteran has clearly complained of right knee pain and weakness of varying severity during this stage of the appeal, the Board finds that the objective evidence does not indicate that the Veteran's symptomatology most closely approximates chronic residuals consisting of "severe" pain and/or weakness.  In this regard, the Veteran's right knee pain appears to respond, at least somewhat, to treatment, and he is able to ambulate with the aid of a brace.  Finally, the Board notes that treatment records note the Veteran reported being able to walk over two miles at least three times a week, and at times denied any complaints regarding his knee during the appeal period.

The Board acknowledges the Veteran's contentions that his right knee disability warrants an evaluation greater than 30 percent as of March 1, 2011.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.

As a preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's right knee disability as of March 1, 2011, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. 	Final Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's subjective symptoms of pain and instability with limitation of motion and functional impairment are contemplated in the applicable rating criteria.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected right knee disability.  While the record indicates the Veteran's disability would affect his ability to perform physically demanding jobs, there is no competent evidence to indicate his disability precludes gainful employment commensurate with his prior work history and education.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to this service-connected disability.


ORDER

An evaluation in excess of 10 percent prior to January 12, 2010, for arthritis of the right knee is denied.

An evaluation in excess of 30 percent as of March 1, 2011, for residuals of a right total knee arthroplasty is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


